DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-25, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/21.
Pending claims 26-28 are examined below.

					Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Exterior Wall Panel Assemblies”.  However, title should be directed to the elected claims which is a vertical seal.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “the opposed vertical side end walls” which lacks antecedent basis in line 4.
Claims 27 and 28 are rejected for depending from claim 26.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,156,681 to Dewhirst et al.
Regarding claim 26, Dewhirst discloses a vertical seal having opposed vertical side walls (fig. 2: see vertical walls on left and right sides, the left side being attached to rib 14, the right side not being numbered), the sides being resiliently deformable (see deformation in fig. 1), at least two vertical end walls, with bends (see curved center pointing downward in each end wall) between the side walls (fig. 2: see three end walls 18, 19 and 20), the opposed side walls and end walls define at least one cavity (see two cavities (16 and 17), the bend in the end walls facilitates movement of the side walls relative to each other (see deformed structure in fig. 1).
Regarding claim 27, a plurality of ribs (14) extend outward from and longitudinally along the side walls.
Regarding claim 28, there are three (18, 19 and 20) end walls defining two chambers (16 and 17).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633